Citation Nr: 0611283	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  02-19 983  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to service connection for a right knee 
disability, to include arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant	




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty with the U.S. Marines from 
October 1969 to August 1971 and also had active duty with the 
U.S. Navy from November 1981 to April 1982.  This case comes 
to the Board of Veterans' Appeals (Board) from a July 2002 
rating decision.


REMAND

The veteran has claimed (see August 2002 written statement) 
that while on a night march during training at Camp Pendleton 
in 1969, he stepped into a hole and injured his knee.  Upon 
waking the next morning, his knee was apparently swollen like 
a balloon.  He reportedly went to sick bay and had his knee 
drained and placed in a cast.  He claims that the cast 
remained on for several weeks and he was assigned to "Casual 
Company" on medical hold for two months while recovering 
from this injury.

While the veteran's service medical records are silent 
regarding this injury per se, service administrative records 
corroborate that he was placed on a medical hold with "Cas 
Unit" from January 1970 to March 1970.  The reason for the 
medical hold was not identified and the service medical 
records on file reflect no indication of treatment for any 
disability during this period of time.  The reports of a 
September 1970 "replacement" examination and a July 1971 
separation examination fail to reflect any findings 
concerning the right knee.  However, at a June 1981 Navy 
reenlistment examination, the veteran asserted that while in 
service in 1969, he injured his right knee and experienced 
swelling and pain.  He asserted that the knee was drained and 
placed in a cast and that he had no sequelae (as of the June 
1981 examination).  The examination itself revealed that the 
lower extremities were stable and had range of motion that 
was within normal limits (the right knee was not referenced 
specifically).

Private medical records reflect that the veteran first began 
seeking treatment for right knee complaints (post service) in 
October 1989.  By December 1993, he was diagnosed as having 
prominent tricompartmental osteoarthritis with mild-moderate 
joint space narrowing, marked marginal spur formation, and at 
least one intra-articular osteochondral body posteriorly.

When the record contains evidence of a current disability and 
indicates that the disability may be associated with active 
service, but does not contain sufficient medical evidence to 
make a decision on the claim, a medical examination is 
necessary.  38 U.S.C.A. § 5103A (2005).

With regard to the veteran's Naval service, he has indicated 
that his service extended from 1981 to July 1984.  This 
period of service from April 1982 through July 1984 has not 
been confirmed.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington DC for the following 
action:

1.  Contact the Navy Department and 
confirm the veteran's dates of active 
duty beginning in April 1982 and 
extending through July 1984.

2.  Schedule a VA orthopedic examination 
to determine the nature and etiology 
of the veteran's right knee 
disability.   The examiner should 
review the claims folder in 
conjunction with the examination and 
answer the following questions:

a.  Does the veteran have a right 
knee disability, to include 
arthritis?

b.  If so, is it at least as likely 
as not (probability of 50 percent 
or more) that the right knee 
disability is related to the 
injury claimed to have been 
incurred during active service? 

3.  Review the examination report and if 
it is inadequate for any reason, 
return it for revision.

4.  Thereafter, if the claim on appeal 
remains denied, provide the veteran 
and his representative with a 
supplemental statement of the case 
which summarizes the evidence and 
analyzes all pertinent legal 
authority.  Allow appropriate time for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action be handled 
in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



